Title: To George Washington from Thomas Johnson, 6 February 1794
From: Johnson, Thomas
To: Washington, George


          
            Sir.
            Frederick [Md.] 6 February 1794.
          
          Your Letter of the 23d of last Month came to Hand whilst I was attending on the Lottery
            Business at George Town: I forbore to answer it immediately
            hoping that a little Delay might enable me to do it more to your Satisfaction, as well
            as my own for I could not think of any Gentleman of the Neighbourhd whom I could venture
            to recommend to you and the Proprietors, amongst whom there is the most Ability, have
            not lately gained in my Confidence—Reflection has not assisted me nor do I see a
            prospect of a favorable Change unless from an Accession of Strangers several of whom it
            is said will be at the City in the Spring and amongst them I hope such as will be proper
            for your Choice—In the Mean Time, with your Approbation I will continue to act for
            though I shd not Suffer much in seeing the little Credit I may have earned, transferred
            by common Opinion to a Successor, I should be very sorry a Change of Comrs should injure
            the Work I have very much at Heart. I am sir, with the most
            Respect, Your affectionate Servant.
          
            Th. Johnson
          
        